IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHUNACEY DANIELS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5561

STATE OF FLORIDA,

     Appellee.
__________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Chunacey Daniels, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.